Exhibit 10.2

 

AMERISOURCEBERGEN CORPORATION

 

RESTRICTED STOCK AWARD TO EMPLOYEE

 

Participant:

 

Steven H. Collis

 

 

 

Number of Shares Granted:

 

77,995

 

 

 

Date of Grant:

 

August 7, 2013

 

RECITALS

 

This Restricted Stock Award (the “Award Agreement”) is made by AmerisourceBergen
Corporation, a Delaware corporation (the “Company”), pursuant to the
AmerisourceBergen Corporation Equity Incentive Plan, as amended (the “Plan”).
The Board of Directors of the Company has directed the Compensation and
Succession Planning Committee (the “Committee”) to administer the Plan.

 

WHEREAS, on November 14, 2012, the Company granted to the Participant an option
to acquire up to 373,250 Shares (the “November 2012 Option”) with respect to the
2013 fiscal year compensation.  It has been determined that a portion of the
November 2012 Option covering 272,423 Shares was invalidly granted and
accordingly, the maximum number of Shares subject to the November 2012 Option is
100,827 Shares.

 

WHEREAS, the Company has agreed to grant and issue to the Participant shares of
Restricted Stock (as defined below) and a stock option in replacement of the
portion of the November 2012 Option that was deemed to be invalid.  The
Restricted Stock award is subject to certain restrictions and the terms and
conditions contained in this Award Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.                                      Definitions. Unless otherwise defined
herein, capitalized terms used in this Award Agreement shall have the meanings
ascribed to them in the Plan. As used herein:

 

(a)                                 “Average Price” on any measurement date
means the average daily closing selling price per Share at the close of regular
hours of trading calculated for the immediately preceding ninety (90)
consecutive trading days.

 

(b)                                 “Award” means an award of Restricted Stock
hereby granted.

 

(c)                                  “Date of Grant” means the date on which the
Company awarded the Restricted Stock to the Participant pursuant to the Plan.

 

(d)                                 “Performance Measurement Period” means the
period beginning on August 7, 2016 and ending on November 14, 2019.

 

--------------------------------------------------------------------------------


 

(e)                                  “Restricted Stock” means the shares of
Restricted Stock which are the subject of the Award hereby granted.

 

(f)                                   “Service Vesting Period” means the period
beginning on the Date of Grant and ending on August 6, 2016.

 

(g)                                  “Shares” mean shares of the Company’s
Common Stock.

 

(h)                                 “Vesting Date” means the date on which the
Participant vests in the Restricted Stock pursuant to Paragraph 4.

 

2.                                      Grant of Restricted Stock.  Subject to
the terms and conditions set forth herein and in the Plan, the Company hereby
grants to the Participant the Restricted Stock.

 

3.                                      Restrictions on Restricted Stock. 
Subject to the terms and conditions set forth herein and in the Plan, until the
Participant vests in the Restricted Stock in accordance with Paragraph 4, the
Participant shall not be permitted to sell, transfer, pledge, alienate, encumber
or assign the Restricted Stock. Furthermore, until the Participant vests in the
Restricted Stock, the Restricted Stock shall not be subject in any manner to
attachment or other legal process for the debts of the Participant. The Company
shall maintain possession of the certificates respecting the Restricted Stock,
until the Participant vests in the Restricted Stock.

 

4.                                      Vesting.  Subject to the terms and
conditions set forth herein and in the Plan, the Participant shall vest in, and
the restrictions set forth in Paragraph 3 on each Share of Restricted Stock that
has not been forfeited shall lapse, on the first date during the Performance
Measurement Period on which the Average Price exceeds $40.21, provided, the
Participant has remained continuously employed by the Company through the
Service Vesting Period.  Solely for purposes of this Award Agreement, employment
with the Company will be deemed to include employment with any Subsidiary of the
Company (for only so long as such entity remains a Subsidiary of the Company).

 

5.                                      Forfeiture of Restricted Stock.  If at
any time the Participant is no longer serving the Company as an employee for any
reason during the Service Vesting Period or if the Average Price is not attained
on any day during the Performance Measurement Period, the Restricted Stock shall
be forfeited by the Participant and deemed canceled by the Company. The
provisions of this Paragraph 5 shall not apply to Shares of Restricted Stock as
to which the restrictions of Paragraph 3 have lapsed.

 

6.                                      Rights of Participant.  Until the
Participant vests in the Restricted Stock, the Participant shall have the right
to vote the Restricted Stock.  Any dividends paid on the Restricted Stock during
such period shall accrue, but shall not be paid until the vesting of the
Restricted Stock.  The accrued dividends shall be paid to the Participant at the
same time that the certificates for Shares are delivered in accordance with
Paragraph 9; provided, however, no accrued dividends shall be paid if the
Restricted Stock is forfeited in accordance with Paragraph 5.

 

7.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Committee at 1300
Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

2

--------------------------------------------------------------------------------


 

8.                                      Securities Laws, etc.  The Committee may
from time to time impose any conditions on the Restricted Stock as it deems
necessary or advisable to ensure that the Plan and this Award satisfy the
conditions of Rule 16b-3, and that Shares are issued and resold in compliance
with the Securities Act of 1933, as amended.  The Company may require that the
Participant represent that the Participant is holding the Shares for the
Participant’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the Committee
deems appropriate.

 

9.                                      Delivery of Shares.  Upon the vesting of
the Restricted Stock, the Company shall notify the Participant that the
restrictions on the Restricted Stock have lapsed.  Within ten (10) business days
of the Vesting Date, the Company shall, without payment from the Participant for
the Restricted Stock, deliver to the Participant a certificate for the
Restricted Stock without any legend or restrictions, except for such
restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 8, provided that no certificates for Shares will be delivered to
Participant until appropriate arrangements have been made with the Company for
the withholding of any taxes which may be due with respect to such Shares. The
Company may condition delivery of certificates for Shares upon the prior receipt
from the Participant of any undertakings which it may determine are required to
ensure that the certificates are being issued in compliance with federal and
state securities laws. The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share on the Vesting Date determined by the Committee.

 

10.                               Special Forfeiture and Repayment Rules.

 

(a)                                 The Participant hereby acknowledges and
agrees that in the event that the Participant experiences a Triggering Event (as
defined in the Plan) and unless the Committee or its delegate determines
otherwise, then:

 

(i)                                     any portion of the Award that remains
subject to restriction as described in Paragraph 3 as of the date the Committee
determines that the Participant has experienced a Triggering Event shall be
immediately and automatically forfeited; and

 

(ii)                                  if the restrictions imposed on the
Restricted Stock subject to the Award have lapsed within the 12-month period
immediately prior to the date of the acts or omissions that gave rise to such
Triggering Event or anytime thereafter, within 10 days of receiving written
notice from the Company that a Triggering Event has occurred, the Participant
shall deliver to the Company a number of unrestricted Shares equal to the number
of Shares as to which restrictions have so lapsed during such period; provided
that if, at the time delivery of the Shares by the Participant is required, the
Participant cannot deliver a number of unrestricted Shares equal to the number
of Shares as to which restrictions have so lapsed during such period, in
addition to the delivery of the number of unrestricted Shares by the Participant
at such time, the Participant shall be required to pay to the Company an amount
equal to the product of the number of such Shares as to which restrictions have
so lapsed during such period (less the number of Shares contemporaneously
delivered by the Participant to the Company), multiplied by the Fair Market
Value of one Share as of the date such restrictions lapsed.

 

(b)                                 The Committee or its delegate shall
determine in its sole discretion whether a Triggering Event has occurred with
respect to the Participant.

 

(c)                                  The Participant hereby acknowledges and
agrees that the restrictions contained in the Plan are being made for the
benefit of the Company in consideration of Participant’s

 

3

--------------------------------------------------------------------------------


 

receipt of the Award. The Participant further acknowledges that the receipt of
the Award is a voluntary action on the part of the Participant and that the
Company is unwilling to provide the Award to the Participant without including
the restrictions contained in the Plan.

 

(d)                                 The Participant consents to a deduction
from, and set-off against, any amounts owed to the Participant by the Company or
its affiliates from time to time (including, but not limited to, amounts owed to
the Participant as wages, severance payments or other fringe benefits) to the
extent of the amounts owed to the Company by the Participant under this
agreement.

 

(e)                                  The Special Forfeiture and Repayments
provisions of this Award Agreement and the Plan are in addition to, not in lieu
of, any other obligation and/or restriction that the Participant may have with
respect to the Company, whether by operation of law, contract, or otherwise,
including, without limitation, any non-competition and non-solicitation
obligations contained in an employment agreement entered into by and between the
Participant and the Company or any of its affiliates.

 

11.                               Miscellaneous.

 

(a)                                 The Award granted hereunder shall not confer
upon the Participant any right to continue in the employment of the Company or
any subsidiary or affiliate of the Company.

 

(b)                                 The Award granted hereunder is subject to
the approval of the Plan by the shareholders of the Company to the extent that
such approval (i) is required pursuant to the rules and regulations of the New
York Stock Exchange, or (ii) is required to satisfy the conditions of
Rule 16b-3.

 

(c)                                  The Participant acknowledges that the
Company has not advised the Participant regarding the Participant’s income tax
liability in connection with the grant or vesting of the Restricted Stock. The
Participant is not relying on any statements or representations of the Company
or any of its agents in regard to such liability. The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s own tax liability that may arise as a result of the transactions
contemplated by this Award Agreement.

 

(d)                                 The validity, performance, construction and
effect of this Award shall be governed by and determined in accordance with the
law of the State of Delaware, without giving effect to conflicts of laws
principles thereof.

 

(e)                                  The Participant has received a copy of the
Plan, a copy of which is attached hereto, has been provided with the opportunity
to read the Plan and is familiar with the terms and provisions thereof and
hereby accepts this Award subject to all of the terms and provisions of this
Award Agreement and the Plan, including, without limitation, the Special
Forfeiture and Repayment provisions of the Plan. All decisions or
interpretations of the Board or the Committee upon any questions arising under
the Plan or this Award Agreement shall be binding, conclusive and final.

 

12.                               Acknowledgement.  By accepting the terms of
this Agreement, the Participant acknowledges that (i) the Participant may
exercise the November 2012 Option (subject to the terms and conditions of such
option) for up to 100,827 Shares only and (ii) that the November 2012 Option is
invalid with respect to 272,423 Shares and the Participant shall have no right
to receive any Shares or other consideration with respect to such invalid
portion of the November 2012 Option.

 

13.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AGREEMENT WITHIN 60 DAYS OF RECEIPT. IF YOU DO NOT ACCEPT THE TERMS AS

 

4

--------------------------------------------------------------------------------


 

INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE COMMITTEE, TERMINATE AND THE AWARD WILL BE FORFEITED AT MIDNIGHT
ON THE 60TH DAY.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

/s/ John G. Chou

 

John G. Chou

 

Executive Vice President and General Counsel

 

Accepted:

 

/s/ Steven H. Collis

 

 

Steven H. Collis

 

 

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------